14-47-cr
United States v. Rodriguez




                                        In the
                United States Court of Appeals
                             for the Second Circuit
                                                  
 
                                 AUGUST TERM 2014 
                                   No. 14‐47‐cr 
 
                             UNITED STATES OF AMERICA, 
                                      Appellee, 
 
                                          v. 
 
                             SAMUEL RODRIGUEZ, 
                             Defendant‐Appellant. 
                                               
                                        
                On Appeal from the United States District Court 
                    for the Southern District of New York 
                                               
 
                             ARGUED: DECEMBER 10, 2014 
                             DECIDED: DECEMBER 24, 2014 
                                                
 
Before: CABRANES, WESLEY, and HALL, Circuit Judges. 
                                      
 
       
         This  appeal  presents the  question  of  whether  18  U.S.C. 
§ 3583(h),  which  covers  the  calculation  of  the  maximum  term  of 
supervised  release  following  revocation  of  a  previous  term  of 
supervised  release,  requires  that  the  term  be  reduced  by  all  prior 
post‐revocation  terms  of  imprisonment  imposed  on  the  same 
underlying  offense,  or  by  only  the  most‐recent  term  of 
imprisonment.  

         We  hold  that,  when  imposing  the  maximum  term  of 
supervised  release  following  revocation  of  a  previous  term  of 
supervised  release,  18  U.S.C.  § 3583(h)  requires  that  the  term  be 
reduced by all post‐revocation terms of imprisonment imposed with 
respect to the same underlying offense, not only by the most‐recent 
term of imprisonment. 

         Accordingly,  we  REMAND  the  cause  to  the  District  Court 
(Paul  G.  Gardephe,  Judge)  for  the  limited  purpose  of  entering  a 
judgment that reduces defendant’s term of supervised release by 128 
days. 

                                              
                                       
                           MATTHEW KELLER (Joseph A. Grob, on the 
                           brief), Joseph A. Grob, P.C., New York, NY, 
                           for Defendant‐Appellant. 
                            
                           MICHAEL D. MAIMIN (Brian A. Jacobs, on the 
                           brief), Assistant United States Attorneys, for 
                           Preet Bharara, United States Attorney for 




                                     2 
                                   the Southern District of New York, New 
                                   York, NY, for Appellee.   
                                    
                                                   
 
JOSÉ A. CABRANES, Circuit Judge: 

        This  appeal  presents the  question  of  whether  18  U.S.C. 
§ 3583(h), 1 which  covers    the  calculation  of  the  maximum  term  of 
supervised  release  following  revocation  of  a  previous  term  of 
supervised  release,  requires  that  the  term  be  reduced  by  all  prior 
post‐revocation  terms  of  imprisonment  imposed  on  the  same 
underlying  offense,  or  by  only  the  most‐recent  term  of 
imprisonment.  

        We  hold  that,  when  imposing  the  maximum  term  of 
supervised  release  following  revocation  of  a  previous  term  of 
supervised  release,  18  U.S.C.  § 3583(h)  requires  that  the  term  be 
reduced by all post‐revocation terms of imprisonment imposed with 

        1 The statute at issue reads as follows:  
                 When  a  term  of  supervised  release  is  revoked  and  the 
                 defendant  is  required  to  serve  a  term  of  imprisonment, 
                 the court may include a requirement that the defendant 
                 be  placed  on  a  term  of  supervised  release  after 
                 imprisonment.  The  length  of  such  a  term  of  supervised 
                 release  shall  not  exceed  the  term  of  supervised  release 
                 authorized by statute for the offense that resulted in the 
                 original  term  of  supervised  release,  less  any  term  of 
                 imprisonment  that  was  imposed  upon  revocation  of 
                 supervised release.  
18 U.S.C § 3583(h). 




                                               3 
respect to the same underlying offense, not only by the most‐recent 
term of imprisonment. 

       Accordingly, we REMAND the cause to the District Court for 
the limited purpose of entering a judgment that reduces defendant’s 
term of supervised release by 128 days. 

                                    BACKGROUND 

       Defendant Samuel Rodriguez appeals the December 23, 2013, 
judgment  of  the  District  Court  revoking  his  term  of  20  months’ 
supervised  release  and  sentencing  him  to  a  two‐year  term  of 
imprisonment,  to  be  followed  by  a  one‐year  term  of  supervised 
release. 

       To understand the basis of defendant’s appeal, a brief account 
of his recent criminal history is required. In 2009, Rodriguez pleaded 
guilty  to  one  count  of  being  a  felon  in  possession  of  a  firearm,  in 
violation  of  18  U.S.C.  §  922(g), 2  and  one  count  of  making  false 
statements in a matter within the jurisdiction of the United States, in 
violation of 18 U.S.C. § 1001.3 Thereafter, Judge Gardephe sentenced 

       2 18 U.S.C. § 922(g) provides, in relevant part: 
               It  shall  be  unlawful  for  any  person  .  .  .  who  has  been 
               convicted  in  any  court  of,  a  crime  punishable  by 
               imprisonment  for  a  term  exceeding  one  year  .  .  .  to  .  .  . 
               possess  in  or  affecting  commerce,  any  firearm  or 
               ammunition;  or  to  receive  any  firearm  or  ammunition 
               which  has  been  shipped  or  transported  in  interstate  or 
               foreign commerce. 
       3 18 U.S.C. § 1001(a) provides, in relevant part: 




                                                 4 
Rodriguez principally to a 28‐month term of imprisonment on each 
count,  to  run  concurrently,  followed  by  the  maximum  statutory 
three‐year term of supervised release (the “2009 sentence”). 

       On  October  6,  2010,  Rodriguez  completed  his  term  of 
imprisonment  and  commenced  his  period  of  supervision  by  the 
United  States  Probation  Office  (“Probation  Office”).  On  March  1, 
2012, the Probation Office submitted to the District Court a petition 
alleging  that  Rodriguez  had  violated  several  conditions  of  his 
supervised  release  and  requesting  the  issuance  of  a  bench  warrant 
for  his  arrest  and  revocation  of  his  supervised  release.  On  June  12, 
2012,  Rodriguez  was  arrested  and  subsequently  detained.  On  July 
19,  2012,  Rodriguez  admitted  to  violating  the  conditions  of  his 
supervision  and  on  October  17,  2012,  Judge  Gardephe  revoked  his 
supervised release and sentenced him to time served following this 
latest  arrest—i.e.,  128  days’  imprisonment.  Judge  Gardephe  also 
imposed  a  new  term  of  20  months’  supervised  release,  with  the 
special  condition  that Rodriguez  complete 18  of  the  20 months  at  a 



              [W]hoever,  in  any  matter  within  the  jurisdiction  of  the 
              executive,  legislative,  or  judicial  branch  of  the 
              Government  of  the  United  States,  knowingly  and 
              willfully—(1)  falsifies,  conceals,  or  covers  up  by  any 
              trick,  scheme,  or  device  a  material  fact;  (2)  makes  any 
              materially  false,  fictitious,  or  fraudulent  statement  or 
              representation; or (3) makes or uses any false writing or 
              document  knowing  the  same  to  contain  any  materially 
              false, fictitious, or fraudulent statement or entry; shall be 
              fined  under  this  title  [or]  imprisoned  not  more  than  5 
              years . . . .   




                                             5 
residential substance abuse and mental health treatment facility (the 
“2012 sentence”).  

         On  March  19,  2013,  the  Probation  Office  filed  a  petition 
alleging  that  Rodriguez  had  violated  several  conditions  of  his 
second  term  of  supervised  release.  Judge  Gardephe  issued  a 
summons ordering Rodriguez to appear in Court and, after he failed 
to  appear,  Rodriguez  was  once  again  arrested  and  thereafter 
detained  on  May  1,  2013.  On  June  24,  2013,  Rodriguez  appeared 
before  Judge  Gardephe  and  admitted  to  violating  the  terms  of  his 
release.  On  December  23,  2013,  Judge  Gardephe  revoked 
Rodriguez’s supervised release and sentenced him to a term of two‐
years’  imprisonment4 to  be  followed  by  a  new  term  of  one‐year  of 
supervised  release,  with  the  special  condition  that  Rodriguez 




         4 Rodriguez was sentenced to the two‐year term of imprisonment pursuant to 18 
U.S.C.  §  3583(e).  The  statute  authorizes  a  sentencing  court  to  revoke  a  defendant’s 
supervised release and require the defendant to  “serve in prison all or part of the term of 
supervised  release  authorized  by  statute  for  the  offense  that  resulted  in  such  term  of 
supervised release without credit for time previously served on postrelease supervision, 
if the court, pursuant to the Federal Rules of Criminal Procedure applicable to revocation 
of  probation  or  supervised  release,  finds  by  a  preponderance  of  the  evidence  that  the 
defendant violated a condition of supervised release, except that a defendant whose term 
is revoked under this paragraph may not be required to serve on any such revocation . . . 
more than 2 years in prison if such offense is a class C or D felony . . . . “  




                                                6 
complete  that  one‐year  term  at  a  residential  drug  treatment  center 
(the “2013 sentence”). Rodriguez now challenges the 2013 sentence.5  

       On  appeal,  defendant  argues  (1)  that  the  District  Court 
violated  18  U.S.C.  §  3583(h)  when  it  failed  to  reduce  the  one‐year 
term  of  supervised  release  in  the  2013  sentence  by  the  aggregate 
prison terms imposed for all post‐conviction violations (i.e., 128 days 
from  his  2012  sentence  and  two  years  from  his  2013  sentence),  and 
(2)  that  the  District  Court  exceeded  its  sentencing  discretion  in  its 
2013  sentence  by  ordering  Rodriguez’s  new  one‐year  term  of 
supervised release to be served in a mandatory residential substance 
abuse treatment center.  

                                  DISCUSSION 

                              I. 18 U.S.C. § 3583(h) 

       Rodriguez concedes that he did not object to his 2013 sentence 
when  it  was  imposed,  and  thus  we  review  for  plain  error.    Under 


       5 The following table illustrates Rodriguez’s various sentences: 
            Term of Imprisonment          Term of Supervised Release
2009        28 months (for each count  3 years 
Sentence    to run concurrently) 
2012        128 days (for time served)  20 months (18 of which were to be served in a 
Sentence                                residential substance abuse and mental health 
                                        treatment facility) 
2013        2 years                       1 year (to be served at a residential drug 
Sentence                                  treatment center) 
         




                                            7 
plain error review, “an appellate court may, in its discretion, correct 
an  error  not  raised  at  trial  only  where  the  appellant  demonstrates 
that  (1)  there  is  an  ‘error’;  (2)  the  error  is  ‘clear  or  obvious,  rather 
than  subject  to  reasonable  dispute’;  (3)  the  error  ‘affected  the 
appellant’s  substantial  rights,  which  in  the  ordinary  case  means’  it 
‘affected the outcome of the district court proceedings’; and (4) ‘the 
error seriously affect[s] the fairness, integrity or public reputation of 
judicial  proceedings.’”  United  States  v.  Marcus,  560  U.S.  258,  262 
(2010) (quoting Puckett v. United States, 556 U.S. 129, 135 (2009)).  The 
imposition  of  a  sentence  that  exceeds  the  statutory  maximum 
qualifies as plain error. See United States v. Cadet, 664 F.3d 27, 33 (2d 
Cir. 2011). 

        Rodriguez  argues,  and  the  Government  agrees,  that  the 
District Court erred in sentencing him in 2013 to an additional one‐
year  term  of  supervised  release  because  such  a  term  does  not 
properly  account  for  the  aggregated  prison  terms  Rodriguez  has 
served       after     repeatedly         violating        his     supervised          release 
requirements. 6  Under  18  U.S.C.  §  3583(h),  when  a  district  court 
imposes  a  new  term  of  supervised  release  after  a  violation  of 
supervised release, “[t]he length of such a term of supervised release 
shall not exceed the term of supervised release authorized by statute 
for  the  offense  that  resulted  in  the  original  term  of  supervised 


        6 In its brief, the Government conceded that “Rodriguez is correct that the one‐year term 

of supervised release Judge Gardephe imposed in connection with his second violation should be 
reduced by 128 days.” Appellee’s Br. at 14. 
 




                                               8 
release,  less any term of imprisonment that was imposed upon revocation 
of supervised release.” (emphasis supplied).  

       Although the statute does not explicitly require aggregation of 
all post‐revocation terms of imprisonment imposed as a result of the 
same underlying offense, every circuit that has considered this issue 
has  concluded  that  such  aggregation  is  required.  See,  e.g.,  United 
States  v.  Zoran,  682  F.3d  1060,  1063  (8th  Cir.  2012)  (requiring 
aggregation  of  all  post‐revocation  terms  of  imprisonment  imposed 
on the same underlying offense); United States v. Vera, 542 F.3d 457, 
462  (5th  Cir.  2008)  (holding    that  under  §  3853(h)  the  maximum 
allowable       supervised    release      imposed    following     multiple 
revocations must be reduced by the aggregate length of any terms of 
imprisonment  that  have  been  imposed  upon  revocation);  United 
States v. Maxwell,  285  F.3d  336,  342  (4th  Cir.  2002)  (concluding  that 
“any term of imprisonment” must include “all postrevocation terms 
of  imprisonment  imposed  with  respect  to  the  same  underlying 
offense.”).  

       We agree with our sister circuits. This conclusion turns on the 
meaning  of  the  word  “any”  in  the  statute.  If  we  interpret  “any”  to 
include  multiple  terms  of  imprisonment  then  we  would  aggregate 
the various post‐revocation prison sentences before subtracting that 
amount  of  time  from  a  defendant’s  newly‐imposed  supervised 
release  term.    On  the  other  hand,  if  we  interpret  “any”  in  a  more 
limited manner, then a defendant would only have the prison term 
imposed  after  the  most  recent  revocation  subtracted  from  his 
supervised release term.   




                                      9 
      The  Fourth  Circuit,  in  United  States  v.  Maxwell,  persuasively 
adopted the former interpretation, explaining: 

             When  the  word  “any”  is  properly  read  in 
             its  §  3583(h)  statutory  context,  Websterʹs 
             Third  New  International  Dictionary  provides 
             that  the  word  “any”  means  “all.”  See id.  at 
             97 (2d ed. 1981). Specifically, Webster’s Third 
             New  International  Dictionary  provides  that 
             when the word “any” is “used as a function 
             word to indicate the maximum or whole of 
             a  number  or  quantity,”  for  example,  “give 
             me  [any]  letters  you  find”  and  “he  needs 
             [any]  help  he  can  get,”  the  word  “any” 
             means  “all.”  Id.  Here,  the  word  “any”  in 
             the  phrase  “less  any  term  of  imprisonment 
             that  was  imposed  upon  revocation  of 
             supervised  release,”  §  3583(h)  (emphasis 
             added),  is  obviously  used  as  a  function 
             word to indicate the maximum or whole of 
             a  number  or  quantity  just  as  the  word 
             “any”  is  used  in  the  dictionary  examples 
             quoted above.  

285 F.3d at 341. Thus, a plain reading of the reference to “any term of 
imprisonment”  in  the  statute  must  include  the  prison  term  in  the 
current  revocation  sentence  together  with  all  prison  time  served 
under  any  prior  revocation  sentences  imposed  with  respect  to  the 
same underlying offense.  

      Applying  this  reading  of  the  statute  to  the  case  at  hand,  the 
maximum  term  of  supervised  release  for  Rodriguez’s  underlying 




                                     10 
offenses  as  part  of  the  original  2009  sentence  is  three  years. 7 
Pursuant  to  our  interpretation  of  18  U.S.C.  §  3583(h),  his  term  of 
supervised release must be reduced by “any term of imprisonment” 
thereafter imposed upon revocation of his supervised release, which 
adds  up  to  two  years  and  128  days  (two  years  from  the  2012 
sentence plus 128 days from the 2013 sentence). Thus, the maximum 
term  of  supervised  release  that  the  District  Court  could  impose  on 
Rodriguez in connection with his most recent violation is 237 days, 
or three years minus two years and 128 days. By imposing a term of 
supervised  release  of  one  year,  the  District  Court’s  sentence 
exceeded  by  128  days  the  237‐day  supervised  release  term  still 
available  under  the  statutory  maximum  for  Rodriguez’s  offenses. 
This constitutes plain error.  

         Byzantine  as  this  may  seem,  this  analysis  is  required  under 
our current sentencing regime. Accordingly, we remand the case to 
the  District  Court  for  the  limited  purpose  of  reducing  the 
defendant’s term of supervised release by 128 days.   

 

 


         7 The  two  underlying  offenses  in  the  original  2009  sentence  each  have  a 
maximum  term  of  supervised  release  of  three  years.  18  U.S.C.  §  3583(b)(2)  (“Except  as 
otherwise provided, the authorized terms of supervised release are . . . for a Class C or 
Class  D  felony,  not  more  than  three  years  .  .  .  .”).  The  18  U.S.C.  §  922(g)  felon‐in‐
possession offense is a Class C felony, see 18 U.S.C. §§ 924(a)(2) and  3559(a)(3), while the 
18  U.S.C.  §  1001(a)  false  statement  offense  is  a  Class  D  felony.  See 18  U.S.C.  §§  1001(a) 
and3559(a)(4). 




                                                  11 
          II. Special Condition of Residential Drug Treatment 

       Rodriguez  also  contends  that  the  District  Court  exceeded  its 
discretion  by  ordering  that  his  one‐year  term  of  supervised  release 
(now  reduced  by  128  days  to  237  days)  be  served  in  a  residential 
drug treatment center. But Rodriguez is barred from challenging this 
condition  on  appeal  as  he  affirmatively  and  repeatedly  requested 
that the District Court impose residential drug treatment as a special 
condition  of  supervised  release,  and  he  did  not  object  when  the 
District  Court  granted  his  request.  Rodriguez  may  not  “evade  the 
consequences of an unsuccessful tactical decision” by appealing the 
results  of  that  decision.  United States v. Coonan,  938  F.2d  1553,  1561 
(2d  Cir.  1991);  see also  United States v. Yu–Leung,  51  F.3d  1116,  1122 
(2d Cir. 1995) (“If . . . [a] party consciously refrains from objecting as 
a  tactical  matter,  then  that  action  constitutes  a  true  ‘waiver,’  which 
will negate even plain error review.”); United States v. Quinones, 511 
F.3d  289,  321  (2d  Cir.  2007)  (holding  that  a  defendant’s  tactical 
decision to concede to one type of sentence waives a claim of plain 
error  to  that  particular  sentence);  cf.  New  Hampshire  v.  Maine,  532 
U.S. 742, 749 (2001) (holding that “[w]here a party assumes a certain 
position  in  a  legal  proceeding,  and  succeeds  in  maintaining  that 
position,  he  may  not  thereafter,  simply  because  his  interests  have 
changed, assume a contrary position”).  

       Accordingly,  the  District  Court  did  not  err  when  it  ordered 
that  Rodriguez’s  term  of  supervised  release  be  served  in  a 
residential drug treatment center. 




                                      12 
                             CONCLUSION 

       To  summarize:  We  hold  that,  when  imposing  the  maximum 
term  of  supervised  release  following  revocation  of  a  previous  term 
of  supervised  release,  18  U.S.C.  § 3583(h)  requires  that  the  term  be 
reduced by all post‐revocation terms of imprisonment imposed with 
respect to the same underlying offense, not only by the most‐recent 
term of imprisonment. 

       Accordingly,  for  the  reasons  set  forth  above,  we  REMAND 
the cause to the District Court for the limited purpose of entering a 
judgment  that  reduces  Rodriguez’s  term  of  supervised  release  by 
128 days. 




                                     13